United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF DEFENSE, JOINT TASK
FORCE NATIONAL CAPITAL REGION
MEDICAL COMMAND, Arlington, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-192
Issued: March 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2012 appellant filed a timely appeal of June 1 and September 17, 2012
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that she
sustained a traumatic injury while in the performance of duty on September 23, 2011; and
(2) whether OWCP properly denied appellant’s request for reconsideration under 5 U.S.C.
§ 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 4, 2011 appellant, then a 59-year-old dental assistant, filed a traumatic
injury claim alleging that she slipped and fell at work on September 23, 2011 due to a wet floor.
In a November 10, 2011 job status note, Dr. Kate B. Deisseroth, a Board-certified orthopedic
surgeon, indicated that appellant underwent left knee arthroscopy on November 7, 2011.
OWCP informed appellant in an April 25, 2012 letter that additional evidence was
needed to establish her claim. It gave her 30 days to submit a report from a qualified physician
explaining how the September 23, 2011 fall caused or contributed to a diagnosed condition.
In an April 12, 2012 report, Dr. Deisseroth detailed that appellant experienced left knee
pain as early as 2004. A magnetic resonance imaging scan obtained in 2008 exhibited a
meniscal tear and degenerative changes. Appellant underwent left knee arthroscopy in or around
2008. She underwent a second surgery on November 7, 2011 following the September 23, 2011
fall. Dr. Deisseroth advised that appellant was scheduled for left knee arthroplasty on
April 17, 2012.2
By decision dated June 1, 2012, OWCP denied appellant’s claim, finding the medical
evidence insufficient to establish that the accepted September 23, 2011 employment incident
caused or contributed to a left knee condition.
Appellant filed a request for reconsideration on June 15, 2012 and submitted new
evidence. In September 23, 2011 health records, Dr. Linda R. Holifield-Kennedy, an internist,
related that appellant injured her left knee when she slipped and fell at work. On examination,
she observed prepatellar swelling and tenderness to palpation. An x-ray confirmed degenerative
changes, but did not show any evidence of fracture. Dr. Holifield-Kennedy diagnosed left knee
contusion and recommended modified assignment.
By decision dated September 17, 2012, OWCP denied appellant’s request for
reconsideration on the grounds that she did not present new evidence from a qualified physician.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.4 The employee must also

2

Appellant subsequently filed multiple claims for compensation for the combined period April 17 to
June 1, 2012.
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

2

establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS -- ISSUE 1
The Board finds that appellant did not establish that she sustained a traumatic injury
while in the performance of duty on September 23, 2011. Although OWCP accepted that she
slipped and fell at work on this day, the medical evidence did not sufficiently demonstrate that
this employment incident caused or contributed to a diagnosed injury.
Dr. Deisseroth indicated in November 10, 2011 and April 12, 2012 records that appellant
underwent left knee arthroscopy on November 7, 2011 after the September 23, 2011 fall. She
added that appellant previously underwent left knee arthroscopy in or around 2008 on account of
degenerative changes and a torn meniscus and would undergo left knee arthroplasty on
April 17, 2012. Dr. Deisseroth, however, did not pathophysiologically explain how the
September 23, 2011 fall caused or contributed to a left knee condition.8 The need for
rationalized medical opinion evidence is particularly important because she specified a history of
preexisting injury. In the absence of such evidence, appellant failed to discharge her burden of
proof.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,9
OWCP’s regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

9

5 U.S.C. § 8128(a).

3

relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.10 Where the request for
reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.11
ANALYSIS -- ISSUE 2
The Board finds that OWCP improperly denied appellant’s request for reconsideration.
The underlying issue of the June 1, 2012 merit decision denying her traumatic injury claim was
whether the medical evidence sufficiently established that the accepted September 23, 2011
employment incident caused or contributed to a left knee condition. Appellant requested
reconsideration and submitted September 23, 2011 health records from Dr. Holifield-Kennedy
addressing causal relationship. These records constitute relevant and pertinent new evidence not
previously considered by OWCP. However, OWCP erroneously determined that Dr. HolifieldKennedy was not a qualified physician and denied the request. It was obligated to conduct a
merit review of the claim when appellant submitted this evidence in support of her
reconsideration request.12 Reopening a claim for merit review does not require a claimant to
submit all evidence that may be necessary to discharge her burden of proof.13 If OWCP should
determine that the new evidence submitted lacks probative value, it may deny modification of
the prior decision, but only after the case has been reviewed on the merits.14
The case shall be remanded for a merit review. After such further development as is
deemed necessary, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds that appellant did not establish that she sustained a traumatic injury
while in the performance of duty on September 23, 2011. The Board also finds that OWCP
improperly denied appellant’s request for reconsideration.

10

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

11

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

12

D.M., Docket No. 10-1844 (issued May 10, 2011).

13

Kenneth R. Mroczkowski, 40 ECAB 855 (1989); Helen E. Tschantz, 39 ECAB 1382 (1988).

14

Dennis J. Lasanen, 41 ECAB 933 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the June 1, 2012 decision of the Office of Workers’
Compensation Programs be affirmed. IT IS FURTHER ORDERED THAT the September 17,
2012 decision of the Office of Workers’ Compensation Programs be set aside and the case
remanded for further proceedings consistent with this decision of the Board.
Issued: March 25, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

